internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-112763-02 date date taxpayer policyholder n date a dear this letter responds to your request dated date a submitted on behalf of taxpayer requesting a ruling that the exchange of a portion of a variable_annuity contract annuity_contract for a deferred_annuity_contract annuity_contract qualifies for tax-free_exchange treatment under sec_1035 of the internal_revenue_code taxpayer also seeks a ruling on the proper allocation_of_basis between the contracts facts taxpayer a stock_life_insurance_company is a calendar_year taxpayer taxable under sec_801 policyholder a cash_method calendar_year taxpayer is the sole owner and annuitant under annuity_contract issued by taxpayer policyholder’s basis in annuity_contract is n policyholder proposes to instruct taxpayer in writing to withdraw or transfer one-third of the gross account value on the date of the transfer before reduction by any applicable surrender charge to purchase annuity_contract issued by an unaffiliated insurance_company policyholder will be the sole owner and annuitant of contract policyholder represents that he has no prearranged plan to plr-112763-02 circumvent sec_72 by surrendering or annuitizing annuity_contract within_12_months after its date_of_issue law and analysis sec_1035 provides that no gain_or_loss shall be recognized on the exchange of an annuity_contract for an annuity_contract in 111_tc_350 acq c b xvi conway the tax_court concluded that a partial exchange of an annuity_contract qualifies as a nontaxable_exchange under sec_1035 in conway the petitioner purchased an annuity_contract from fortis benefits insurance co fortis two years later she requested that dollar_figure be withdrawn from the fortis annuity and directly transferred to equitable life_insurance co equitable for the purchase of a new annuity_contract from equitable fortis debited petitioner’s annuity_contract retained a surrender charge and transferred the balance of the withdrawal directly to equitable the court noted that the legislative_history under sec_1035 states the provision was enacted to provide nonrecognition treatment for taxpayers who have merely exchanged one annuity_contract for another better suited to their needs and who have not actually realized gain furthermore the court found that the policyholder in conway was in essentially the same position after the exchange as she was in before the exchange and the same funds were still invested in annuity_contracts except that after the exchange the policyholder owned two annuity_contracts the tax_court noted that the funds were transferred directly into another annuity_contract without petitioner having any personal_use of them therefore petitioner’s direct exchange of a portion of her fortis annuity_contract for a new equitable annuity_contract qualified under sec_1035 and that petitioner did not need to recognize gain by reason of the exchange in this case policyholder wishes to take an amount from annuity_contract with taxpayer and use that amount to purchase new annuity_contract with an unrelated insurance_company policyholder will have no personal_use of the funds accordingly the proposed transaction qualifies as a nontaxable sec_1035 exchange under conway sec_1_1035-1 provides that the exchange without recognition of gain_or_loss of an annuity_contract for another annuity_contract under sec_1035 is limited to cases where the same person or persons are the obligee or obligees under the contract received in the exchange as under the original contract under the proposed transaction policyholder -- as both owner and annuitant -- will be the obligee under contract and contract thus the requirements of sec_1_1035-1 are satisfied sec_1035 refers to sec_1031 for the rules to determine the basis_of_property acquired in a sec_1035 exchange sec_1031 provides that property acquired in a sec_1035 exchange has the same basis as that of the property exchanged decreased by the amount of any money received by the taxpayer and increased by any gain or decreased by any loss recognized by the taxpayer on the exchange plr-112763-02 sec_1_1031_d_-1 provides in part that in a sec_1035 exchange the basis of the property acquired is the same as the basis of the property transferred by the taxpayer with proper adjustments to the date of the exchange here policyholder wishes to take an amount from annuity_contract with taxpayer and use that amount to purchase new annuity_contract with an unrelated insurance_company neither sec_1031 nor sec_1_1031_d_-1 articulates a rule for the allocation_of_basis in a transaction involving the partial exchange of annuity_contracts under sec_1035 the court in conway held that there was a sec_1035 exchange of an annuity_contract for an annuity_contract factually in conway the policyholder still owned her original policy after the exchange reduced in value to reflect the monies transferred to the new contract to explain these exchange logically the original contract immediately before the exchange contract was divided into two contracts contract 1a and contract 1b in the sec_1035 exchange contract 1b was exchanged for contract the new contract and contract 1a remained as a contract owned by policyholder after the transaction under sec_1_1031_d_-1 the basis of contract the new contract is the same as the basis of contract 1b with proper adjustments to the date of the exchange accordingly the basis of the original contract needs to be allocated to its two parts immediately prior to the sec_1035 exchange sec_61 provides that except as otherwise provided in subtitle a gross_income means all income from what ever source derived including gains derived from dealings in property sec_61 sec_1_61-6 states that gain realized on the sale_or_exchange of property is included in gross_income unless excluded by law sec_1_61-6 provides that gains or losses realized on the exchange of insurance policies and annuity_contracts under sec_1035 are not recognized under sec_1_61-6 when a part of a larger property is sold the basis of the entire property shall be equitably apportioned among the parts and the gain realized or loss sustained on the part sold is the difference between the selling_price and the basis allocated to such part sec_1_61-6 ex cf sec_1031 j -1 c requiring a proportional allocation_of_basis using fair market values in an exchange of multiple properties in this case the cost or other basis of the entire property can be equitably apportioned among the several parts using the relative cash values of those parts immediately before the proposed sec_1035 exchange revrul_2003_76 i r b __ to illustrate such an approach or formula assume annuity_contract has a cash_value of dollar_figurex immediately before the sec_1035 exchange and a basis of dollar_figurex z policyholder withdraws or transfers dollar_figurex assuming no surrender charges from annuity contact to annuity_contract immediately before the sec_1035 exchange the cash_value of annuity_contract 1a is dollar_figurex y and annuity_contract 1b is dollar_figurex x note that the cash_value of annuity_contract immediately before any proposed exchange and thus the cash values of its parts is determined without regard to any surrender charges for purposes of allocating basis if the policyholder withdraws dollar_figurex and a surrender charge of dollar_figurex is imposed such that only dollar_figurex was paid into a second plr-112763-02 contract the cash_value of that portion of the contract immediately before the withdrawal transfer exchange is still dollar_figurex the computation of policyholder’s basis in the two portions of annuity_contract is as follows annuity_contract 1a basis y x y c z basis dollar_figurex dollar_figurex dollar_figurex c dollar_figurex basis dollar_figurex dollar_figurex c dollar_figurex basis c dollar_figurex basis dollar_figurex annuity_contract 1b and annuity_contract basis x x y c z basis dollar_figurex dollar_figurex dollar_figurex c dollar_figurex basis dollar_figurex dollar_figurex c dollar_figurex basis c dollar_figurex basis dollar_figurex under sec_1035 annuity_contract 2's basis is equal to the basis in the annuity_contract exchanged thus annuity_contract 2's basis is dollar_figurex the same as the basis of annuity_contract 1b at the time of the exchange holdings accordingly based on the information submitted and representations made it is held the partial exchange by policyholder of annuity_contract for annuity_contract issued by an unrelated insurance_company will qualify as a tax-free_exchange under sec_1035 and no gain_or_loss shall be recognized on the exchange the basis of annuity_contract and annuity_contract will be determined under the formula set forth above by equitably apportioning the original_basis of contract using the relative cash values of the parts of contract immediately prior to the exchange the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-112763-02 this ruling is based on policyholder’s representation that he has no prearranged plan to circumvent sec_72 by surrendering or annuitizing annuity_contract in the month period immediately following the exchange notice_2003_51 i r b __ states that treasury and the service are considering whether an exchange of a portion of an annuity_contract followed by a surrender of or distributions from either the surviving annuity_contract or the new annuity_contract that occur within months after the exchange should be presumed to be entered into for tax_avoidance purposes therefore surrender or withdrawal of all or part of either policyholder’s annuity_contract or annuity_contract within months of the date that annuity_contract is acquired might materially change the facts involved and may void this ruling unless policyholder can reasonably justify and demonstrate that the surrender or withdrawal is unrelated to the allocation_of_basis between the parts of annuity_contract or falls within the ambit of the interim guidance provided by notice_2003_51 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically this letter does not address the definition of the cash_surrender_value under the contract that is to be taken into account after a material_change under sec_7702 further this letter does not address any aggregation issues that would arise if annuity_contract was issued by taxpayer instead of an unrelated insurance_company this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2002_1 2002_1_irb_150 however when the criteria in section dollar_figure of revproc_2002_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely yours donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products
